EXHIBIT (99)(a) NEWS RELEASE October 17, 2008 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $1.7 million, or $0.31 basic and diluted net income per share, for the three months ended September 30, 2008 as compared to $2.6 million or $0.46 basic net income per share and $0.45 diluted net income per share, for the same period one year ago.Tony W. Wolfe, President and Chief Executive Officer, attributed the decrease in third quarter earnings to an increase in provision for loan losses and an increase in non-interest expense, which were partially offset by an increase in non-interest income.Mr. Wolfe noted that the decline in earnings for the third quarter reflects the impact of the current financial crisis, as the Company saw an increase in the level of charge-offs and related increase in the provision for loan losses compared to the same quarter in 2007.However, Peoples Bancorp continues to be in the top quartile of public banks in North Carolina in terms of returns on assets and equity. Year-to-date net income as of September 30, 2008 was $6.0 million, or $1.07 basic net income per share and $1.06 diluted net income per share as compared to $8.0 million, or $1.40 basic net income per share and $1.37 diluted net income per share, for the same period one year ago.The decrease in year-to-date earnings is primarily attributable to a decrease in net interest income, an increase in provision for loan losses and an increase in non-interest expense, which were partially offset by an increase in non-interest income as discussed below. Shareholders’ equity increased to $73.2 million, or 7.60% of total assets, at September 30, 2008 as compared to 68.3 million, or 7.88% of total assets, at September 30, 2007 as a result of net income earned less dividends paid for the period combined with a $1.4 million increase in accumulated other comprehensive income (loss) from September 30, 2007 to September 30, 2008.The increase in accumulated other comprehensive income (loss) is due to an increase in the market value of available for sale securities and derivative instruments. Peoples Bank added to its liquidity at September 30, 2008 by increasing its borrowing capacity at the Federal Reserve.The Bank pledged loans receivable totaling $294.4 million and now has the ability to borrow $224.8 million from the Federal Reserve.The Bank has tested its access to the line with the Federal Reserve as part of its on-going liquidity management and now has immediate access to its line of credit. The provision for loan losses for the three months ended September 30, 2008 was $1.0 million as compared to $296,000 for the same period one year ago, primarily attributable to a $5.2 million increase in non-performing assets from September 30, 2007 to September 30, 2008, an increase in net charge-offs to $914,000 from $123,000 and increased loan growth.Net charge-offs in the quarter ended September 30, 2008 included charge-offs of $501,000 on loans to a local builder whose loans were foreclosed upon in the same quarter.The Bank now has $2.2 million in three residential properties in Other Real Estate Owned at September 30, 2008 after these foreclosures.The largest property is a home with a current book value of $1.3 million after the Bank paid $1.0 million to the holder of the first mortgage at foreclosure. 5 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS – PAGE TWO Non-interest income increased 25% to $2.5 million for the three months ended September 30, 2008, as compared to $2.0 million for the same period one year ago.Increases in components of non-interest income for the three months ended September 30, 2008 compared to the same period last year include a $415,000 increase in service charges and fees resulting from growth in the deposit base coupled with normal pricing changes and a $30,000 increase in mortgage banking income.These increases in non-interest income were combined with a $227,000 decrease in the loss on sale of securities in third quarter 2008 when compared to third quarter 2007 and losses on Other Real Estate Owned.The loss on the sale and write-down of securities for the three months ended September 30, 2008 includes a $300,000 write-down of an asset classified as investment securities available for sale.Management determined the market value of this investment had decreased significantly and was not a temporary impairment therefore a write-down was appropriate during the third quarter 2008.The remaining book balance of this asset is less than $200,000.This asset is a publicly traded bank stock but is not Federal National Mortgage Association (“FNMA”) or Federal Home Loan Mortgage Corporation (“FHLMC”).The Company does not own any stock in FNMA or FHLMC. Non-interest expense increased 17% to $7.3 million for the three months ended September 30, 2008, as compared to $6.2 million for the same period last year.The increase in non-interest expense is primarily due to an increase of $653,000 or 20% in salaries and benefits expense due to normal salary increases and expense associated with additional staff for new branches and a net increase of $386,000 or 22% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $115,000 in FDIC insurance expense and an increase of $95,000 in deposit program expense. Year-to-date net interest income as of September 30, 2008 decreased 4% to $24.7 million compared to $25.9 million for the same period one year ago.This decrease is primarily attributable to a reduction in the Bank’s prime commercial lending rate.The decrease in loan interest income resulting from a decline in prime rate was partially offset by an increase in income from derivative instruments.Net income from derivative instruments was $2.2 million for the nine months ended September 30, 2008 compared to a net loss of $323,000 for the same period in 2007.Net interest income after the provision for loan losses decreased 8% to $22.6 million for the nine months ended September 30, 2008, compared to $24.6 million for the same period one year ago.The provision for loan losses for the nine months ended September 30, 2008 was $2.1 million as compared to $1.3 million for the same period one year ago, primarily attributable to an increase in non-performing assets, net charge-offs and increased loan growth. Non-interest income increased 26% to $7.9 million for the nine months ended September 30, 2008, as compared to $6.3 million for the same period one year ago.The increase in non-interest income is primarily due to an increase in service charges and fees of $1.2 million resulting from growth in deposit base coupled with normal pricing changes and an increase of $91,000 in mortgage banking income.These increases in non-interest income were combined with a $421,000 decrease in the loss on sale and write-down of securities for the nine months ended September 30, 2008 when compared to the same period last year. Non-interest expense increased 16% to $21.3 million for the nine months ended September 30, 2008, as compared to $18.4 million for the same period last year. The increase in non-interest expense included: (1) an increase of $1.5 million or 15% in salaries and benefits expense due to normal salary increases and expenses associated with additional staff for the new branches, (2) an increase of $134,000 or 4% in occupancy expense due to an increase in furniture and equipment expense and lease expense associated with new offices, and (3) a net increase of $1.2 million or 25% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $342,000 in FDIC insurance expense, an increase of $283,000 in deposit program expense and an increase of $93,000 in advertising expense. 6 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS – PAGE THREE Total assets as of September 30, 2008 amounted to $964.0 million, an increase of 11% compared to total assets of $867.4 million at September 30, 2007.This increase is primarily attributable to an increase in loans.Loans increased 11% to $765.1 million as of September 30, 2008 compared to $689.4 million as of September 30, 2007.Interest-bearing due from banks deposits increased $17.3 million due to a $17.3 million increase in overnight deposits at the Federal Home Loan Bank as of September 30, 2008 compared to September 30, 2007. Non-performing assets increased 11% to $12.6 million or 1.30% of total assets at September 30, 2008, compared to $11.3 million or 1.20% of total assets at June 30, 2008 primarily due to a $2.0 million increase in Other Real Estate Owned, which was partially offset by a $816,000 decrease in non-performing loans.Non-performing assets amounted to $8.5 million or 0.93% of total assets at December 31, 2007 and $7.3 million or 0.84% of total assets at September 30, 2007.The allowance for loan losses at September 30, 2008 amounted to $9.8 million or 1.28% of total loans compared to $8.7 million or 1.26% of total loans at September 30, 2007. Deposits amounted to $753.9 million as of September 30, 2008, representing an increase of 12% over deposits of $675.4 million at September 30, 2007.Core deposits, which include non-interest bearing demand deposits, NOW, MMDA, savings and non-brokered certificates of deposits of denominations less than $100,000, increased $31.0 million to $517.5 million at September 30, 2008 as compared to $486.5 million at September 30, 2007 due to concerted efforts to attract additional deposits from existing customers and to attract new customers in our existing offices along with deposits gathered in the three new offices that have opened since May 2007.The Bank also introduced remote deposit capture for customers in 2007, which has enabled the Bank to gather additional deposits from several existing customers and has been helpful in attracting new customers.Certificates of deposit in amounts greater than $100,000 or more totaled $230.9 million at September 30, 2008 as compared to $189.0 million at September 30, 2007. Securities sold under agreement to repurchase increased $11.9 million to $32.2 million at September 30, 2008 as compared to $20.3 million at September 30, 2007 as concerted efforts to promote cash management services have increased customer usage of this product. Peoples Bank operates entirely in North Carolina, with 11 offices throughout Catawba County, one office in Alexander County, three offices in Lincoln County, three offices in Mecklenburg County, one office in Union County, one office in Iredell County and one office in Wake County.The Company’s common stock is publicly traded over the counter and is quoted on the Nasdaq Global Market under the symbol “PEBK.” Statements made in this press release, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this release was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission,including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2007. 7 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS - PAGE FOUR CONSOLIDATED BALANCE SHEETS September 30, 2008, December 31, 2007 and September 30, 2007 September 30, 2008 December 31, 2007 September 30, 2007 (Unaudited) (Unaudited) ASSETS: Cash and due from banks $ 24,929,113 $ 26,108,437 $ 22,679,114 Interest bearing deposits 18,822,322 1,539,190 1,508,072 Federal funds sold 2,463,000 2,152,000 2,458,000 Cash and cash equivalents 46,214,435 29,799,627 26,645,186 Investment securities available for sale 115,845,961 120,968,358 120,210,033 Other investments 6,302,809 6,433,947 5,961,447 Total securities 122,148,770 127,402,305 126,171,480 Loans 765,103,676 722,276,948 689,362,842 Less:Allowance for loan losses (9,762,716 ) (9,103,058 ) (8,687,033 ) Net loans 755,340,960 713,173,890 680,675,809 Premises and equipment, net 18,531,551 18,234,393 17,239,716 Cash surrender value of life insurance 6,958,703 6,776,379 6,713,988 Accrued interest receivable and other assets 14,827,754 11,875,202 9,927,386 Total assets $ 964,022,173 $ 907,261,796 $ 867,373,565 LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Non-interest bearing demand $ 115,078,272 $ 112,071,090 $ 116,792,169 NOW, MMDA & Savings 213,593,478 196,959,895 189,087,635 Time, $100,000 or more 230,884,930 203,499,504 188,982,647 Other time 194,310,755 181,108,214 180,586,078 Total deposits 753,867,435 693,638,703 675,448,529 Demand notes payable to U.S. Treasury 1,600,000 1,600,000 1,600,000 Securities sold under agreement to repurchase 32,230,836 27,583,263 20,315,345 FHLB borrowings 77,000,000 87,500,000 77,000,000 Junior subordinated debentures 20,619,000 20,619,000 20,619,000 Accrued interest payable and other liabilities 5,478,633 6,219,248 4,061,992 Total liabilities 890,795,904 837,160,214 799,044,866 Shareholders' Equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,589,056 shares in 2008 and 5,624,234 shares in 2007 48,142,244 48,651,895 49,124,903 Retained earnings 23,252,402 19,741,876 18,814,608 Accumulated other comprehensive income (loss) 1,831,623 1,707,811 389,188 Total shareholders' equity 73,226,269 70,101,582 68,328,699 Total liabilities and shareholders' equity $ 964,022,173 $ 907,261,796 $ 867,373,565 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS - PAGE FIVE CONSOLIDATED STATEMENTS OF INCOME For the three and nine months ended September 30, 2008 and Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ 12,734,326 $ 14,095,485 $ 38,407,058 $ 41,466,693 Interest on federal funds sold 17,634 32,634 52,350 367,331 Interest on investment securities: U.S. Government agencies 1,065,268 1,150,619 3,304,971 3,411,555 States and political subdivisions 224,765 220,344 667,546 661,536 Other 79,740 125,662 314,946 363,625 Total interest income 14,121,733 15,624,744 42,746,871 46,270,740 INTEREST EXPENSE: NOW, MMDA & savings deposits 807,841 1,077,857 2,514,458 2,975,499 Time deposits 3,535,641 4,378,969 11,466,705 12,983,826 FHLB borrowings 891,083 964,334 2,721,868 2,781,347 Junior subordinated debentures 232,436 371,225 789,833 1,095,572 Other 159,575 245,997 513,324 543,468 Total interest expense 5,626,576 7,038,382 18,006,188 20,379,712 NET INTEREST INCOME 8,495,157 8,586,363 24,740,683 25,891,029 PROVISION FOR LOAN LOSSES 1,035,000 296,000 2,107,000 1,253,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 7,460,157 8,290,363 22,633,683 24,638,029 NON-INTEREST INCOME: Service charges 1,410,765 1,082,248 3,814,247 3,017,921 Other service charges and fees 574,937 488,737 1,842,339 1,423,461 Gain (loss) on sale and write-down of securities (140,335 ) (367,430 ) (140,335 ) (561,832 ) Mortgage banking income 165,516 135,863 526,036 435,475 Insurance and brokerage commission 103,612 177,140 329,987 408,704 Miscellaneous 391,284 490,602 1,541,826 1,543,955 Total non-interest income 2,505,778 2,007,159 7,914,100 6,267,684 NON-INTEREST EXPENSE: Salaries and employee benefits 3,889,129 3,235,765 11,434,589 9,907,668 Occupancy 1,227,959 1,204,188 3,652,236 3,518,721 Other 2,160,508 1,774,126 6,234,574 4,988,601 Total non-interest expenses 7,277,596 6,214,078 21,321,399 18,414,990 INCOME BEFORE INCOME TAXES 2,688,340 4,083,443 9,226,384 12,490,722 INCOME TAXES 942,000 1,470,800 3,233,800 4,500,841 NET INCOME $ 1,746,340 $ 2,612,643 $ 5,992,584 $ 7,989,881 PER SHARE AMOUNTS Basic net income $ 0.31 $ 0.46 $ 1.07 $ 1.40 Diluted net income $ 0.31 $ 0.45 $ 1.06 $ 1.37 Cash dividends $ 0.12 $ 0.12 $ 0.36 $ 0.29 Book value $ 13.10 $ 12.09 $ 13.10 $ 12.09 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS - PAGE SIX FINANCIAL HIGHLIGHTS For the three and nine months ended September 30, 2008 and Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) SELECTED AVERAGE BALANCES: Available for sale securities $ 113,458,903 $ 120,507,482 $ 115,897,790 $ 120,390,142 Loans 757,422,504 672,561,916 738,039,530 654,197,497 Earning assets 885,427,942 803,686,601 866,513,480 792,091,510 Assets 938,729,306 849,343,069 920,419,094 835,890,065 Deposits 729,485,078 658,620,691 712,834,647 652,900,510 Shareholders' equity 73,942,709 67,515,802 75,837,233 69,321,766 SELECTED KEY DATA: Net interest margin (tax equivalent) 3.90% 4.34% 3.91% 4.48% Return of average assets 0.74% 1.22% 0.87% 1.28% Return on average shareholders' equity 9.40% 15.35% 10.56% 15.41% Shareholders' equity to total assets (period end) 7.60% 7.88% 7.60% 7.88% ALLOWANCE FOR LOAN LOSSES: Balance, beginning of period $ 9,641,646 $ 8,514,417 $ 9,103,058 $ 8,303,432 Provision for loan losses 1,035,000 296,000 2,107,000 1,253,000 Charge-offs (979,516 ) (224,776 ) (1,667,686 ) (1,178,791 ) Recoveries 65,587 101,392 220,345 309,392 Balance, end of period $ 9,762,717 $ 8,687,033 $ 9,762,717 $ 8,687,033 ASSET QUALITY: Non-accrual loans $ 9,002,058 $ 6,691,661 90 days past due and still accruing 521,961 369,289 Other real estate owned 3,025,921 260,768 Repossessed assets 1,100 - Total non-performing assets $ 12,551,040 $ 7,321,718 Non-performing assets to total assets 1.30% 0.84% Allowance for loan losses to non-performing assets 77.78% 118.65% Allowance for loan losses to total loans 1.28% 1.26% LOAN RISK GRADE ANALYSIS: Percentage of Loans By Risk Grade* 9/30/2008 9/30/2007 Risk 1 (excellent quality) 7.03% 11.91% Risk 2 (high quality) 16.15% 14.22% Risk 3 (good quality) 65.14% 61.97% Risk 4 (management attention) 8.49% 9.64% Risk 5 (watch) 1.30% 0.93% Risk 6 (substandard) 0.70% 0.33% Risk 7 (low substandard) 0.00% 0.03% Risk 8 (doubtful) 0.00% 0.00% Risk 9 (loss) 0.00% 0.00% *Excludes non-accrual loans At September 30, 2008 there were two relationships exceeding $1.0 million (which totaled $3.9 million) in the Watch risk grade, two relationships exceeding $1.0 million in the Substandard risk grade(which totaled $4.0 million) and no relationships exceeding $1.0 million in the Low Substandard risk grade. These customers continue to meet payment requirements and these relationships would not become non-performing assets unless they are unable to meet those requirements. (END)
